Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
1.       The drawings filed on 07/07/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
2.	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a Subject Matter Eligibility of Computer Readable Media.
          The broadest reasonable interpretation of the claims drawn to a computer readable storage medium comprising instructions (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of the claims covers a signal per se, the claims are rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  
          Claim 13 have been drawn to such a computer readable storage medium comprising instructions that covers both transitory and non-transitory embodiments, and may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C 101 by adding the limitation “non-transitory” to the claims. 

Claim Rejections - 35 USC § 102
3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.          Claim(s) 1, 10-12, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Toivonen et al. (Pub. No. 2015/0144297). Hereafter “Toivonen”. 
            Regarding Claim(s) 1, 12, Toivonen teaches method for measuring molecular number density, and/or pressure of a gaseous compound as function of distance, the gaseous compound absorbing at least some light, which is the same filed of measuring the concentration of a gas in a target environment, (abstract),
          directing a laser beam towards a target environment containing the gas, (figure 1a, light source 110, gaseous mixture 900 comprising gaseous compound 910 and particle 920 is not different from a target environment containing the gas); 
          tuning the laser wavelength over a wavelength range including an absorption line of the gas, ([0052-0054]); 
          measuring intensity of laser light, returned from the environment containing the gas as a result of scattering, as a function of time; converting the intensity vs time into gas absorption vs wavelength, ([0014-0017, 0024-0025].  Figures 2a-b, 3a-c, 4.  Note: determining information indicative of the absorption between the two wavelengths bands using the intensity as function of time of the scattered light is not different from converting the intensity vs time into gas absorption vs wavelength); and 
           using the gas absorption vs wavelength to determine the concentration of the gas in the target environment, ([0007, 0087, 0093, 0100, 0108, 0114, 0115]).

            Regarding Claim(s) 10, Toivonen teaches the Beer-Lambert law to estimate the total number of gas molecules in the laser path, ([0095, 0097, 0114]).

            Regarding Claim(s) 11, Toivonen teaches the environment containing the gas is a different environment from the target environment and the steps of directing, tuning and measuring are repeated on the target environment in order to determine the gas concentration, (figure 5. [0039, 0042-0044, 0054-0056, 0065, 0067-0069, 0149, 0161, 0167]).

Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

8.          Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toivonen et al. (Pub. No. 2015/0144297). Hereafter “Toivonen”. 
             Regarding Claim 2, although Toivonen does not teach exactly the tuning of the laser beam takes place periodically with a frequency of at least 90 KHz, optionally at least 1MHz, Toivonen teaches similar range, ([0053]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Toivonen by having the tuning of the laser beam takes place periodically with a frequency of at least 90 KHz, or at least 1MHz in order to implement inspection system with regular laser, ([0053]).

9.          Claim(s) 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Toivonen et al. (Pub. No. 2015/0144297) in view of Scott et al. (U.S. Pat. No. 2022/0091026). Hereafter “Toivonen”, “Scott”. 
            Regarding Claim(s) 13, Toivonen teaches system for measuring molecular number density, and/or pressure of a gaseous compound as function of distance, the gaseous compound absorbing at least some light, which is the same filed of the system to perform a method of determining gas concentration in an environment, the method comprising: 
         receiving signals representing intensity of laser light returned from the environment as a function of time as a result of scattering laser light directed at the environment tuned over a wavelength range including the absorption line of the gas, converting the intensity vs time into gas absorption vs wavelength, ([0014-0017, 0024-0025].  Figures 2a-b, 3a-c, 4.  Note: determining information indicative of the absorption between the two wavelengths bands using the intensity as function of time of the scattered light is not different from converting the intensity vs time into gas absorption vs wavelength); 
        using the gas absorption to determine the gas concentration path vs wavelength, ([0007, 0087, 0093, 0100, 0108, 0114, 0115]).
        Although Toivonen does not teach a computer readable storage medium comprising instructions, Scott teaches, ([0035-0037]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Toivonen by having a computer readable storage medium comprising instructions in order to perform the actions of the methods, ([0035-0037]).

            Regarding Claim(s) 14, Toivonen teaches 
           a laser device configured to emit laser radiation tuned over a wavelength range including an absorption line of a particular gas; an optical system configured to direct radiation from the laser device towards a target environment, (figure 1a, light source 110, optical system 100, gaseous mixture 900 comprising gaseous compound 910); and 
        measure the intensity of laser light, returned from the environment containing the gas as a result of scattering, as a function of time, convert the intensity vs time into gas absorption vs wavelength, ([0014-0017, 0024-0025].  Figures 2a-b, 3a-c, 4.  Note: determining information indicative of the absorption between the two wavelengths bands using the intensity as function of time of the scattered light is not different from converting the intensity vs time into gas absorption vs wavelength); and 
        use the gas absorption vs wavelength determine the concentration of the gas in the target environment, ([0007, 0087, 0093, 0100, 0108, 0114, 0115]).
                 Although Toivonen does not teach processing elements, Scott teaches, ([0035-0037]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Toivonen by having processing elements in order to perform the actions of the methods, ([0035-0037]).

Double Patenting
10.          A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ...".  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
11.          Claims 1-14 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of copending Application No. 17/805,937, (Pub. No. 2022/0390360).  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

Allowable Subject Matter
12.          Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the Double Patenting rejection(s), and 101, set forth in this Office action.
 .
13.         The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 3, 4. 
14.          As claim 3, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of measuring the concentration of a gas in a target environment using a laser lidar system, comprising tuning the laser wavelength over a wavelength range including an absorption line of the gas; measuring intensity of laser light, returned from the environment containing the gas as a result of scattering, as a function of time; converting the intensity vs time into gas absorption vs wavelength; and using the gas absorption vs wavelength to determine the concentration of the gas in the target environment, wherein the variation of wavelength with time during the tuning period is non-linear; in combination with the rest of the limitations of claims 1 and 3.
15.          As claim 4, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of measuring the concentration of a gas in a target environment using a laser lidar system, comprising tuning the laser wavelength over a wavelength range including an absorption line of the gas; measuring intensity of laser light, returned from the environment containing the gas as a result of scattering, as a function of time; converting the intensity vs time into gas absorption vs wavelength; and using the gas absorption vs wavelength to determine the concentration of the gas in the target environment, wherein the converting comprises matching the intensity vs time to a model of the expected intensity for the gas; in combination with the rest of the limitations of claims 1 and 4.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
December 13, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877